
	
		II
		112th CONGRESS
		1st Session
		S. 1879
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2011
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To ensure that States have enacted criminal statutes that
		  require individuals to report child abuse cases to law enforcement or child
		  protective agencies.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Child Abuse Reporting Enforcement
			 Act or the CARE
			 Act.
		2.Criminal
			 penalties for failure to report child abuse
			(a)In
			 generalSection 2002 of the Social Security Act (42 U.S.C. 1397a)
			 is amended by adding at the end the following new subsection:
				
					(g)Reporting of
				Child Abuse
						(1)In
				generalA State shall not be
				eligible for any payment from its allotment under section 2003 if the Secretary
				determines that the State has failed to satisfy the requirement described in
				paragraph (2).
						(2)State child
				abuse reporting requirement
							(A)In
				generalThe requirement described in this paragraph is that the
				State has enacted a law that creates a felony offense with a minimum penalty of
				1-year imprisonment for any person who, having reasonable cause to believe that
				a child has been subjected to child abuse or acts of child abuse, fails to
				report such information immediately to the relevant State law enforcement
				agency and the child protection agency of the State.
							(B)ImmunityThe
				law of a State described in subparagraph (A) may provide immunity from civil
				liability and criminal liability to an individual who reports child abuse or
				acts of child abuse.
							(C)Child
				abuseFor purposes of this paragraph, the terms child
				abuse or acts of child abuse shall have the meanings given
				such terms in the criminal code of the
				State.
							.
			(b)Effective
			 dateThe amendments made by subsection (a) shall take effect 18
			 months after the date of the enactment of this Act.
			
